Citation Nr: 0508674	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
to include as secondary to service-connected residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision that denied service 
connection for rheumatoid arthritis.  The veteran filed a 
notice of disagreement (NOD) in June 2004, and the RO issued 
a statement of the case (SOC) in September 2004.  The veteran 
filed a substantive appeal later that same month.  In October 
2004, the RO issued a supplemental SOC (SSOC), reflecting the 
denial of the claim for service connection for rheumatoid 
arthritis as secondary to residuals of rheumatic fever.

In February 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

Consistent with the veteran's assertions and the record, the 
Board has recharacterized the appeal as encompassing the 
issue on the title page.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for rheumatoid 
arthritis as secondary to residuals of rheumatic fever has 
not been accomplished.

Private medical records, dated in February 1982 and received 
in October 2004, reflect notation of past medical history of 
rheumatic fever in fourth grade and seventh grade, as well as 
in 1945 during military service, including a nine-month 
period of hospitalization.  These records also reflect a 
fourteen-day hospital stay post-service, in 1955, at 
McKeesport Hospital, noting rheumatoid arthritis.  Under 
these circumstances, the RO should specifically seek the 
veteran's authorization for release of medical records 
pertinent to the claim currently on appeal from McKeesport 
Hospital in 1955.  These pertinent records have not been 
obtained.

In addition, the Board notes the receipt in October 2004 of 
the veteran's industrial physicals for employment, conducted 
for the years 1968 through 1988.  Although the RO indicates, 
in the reasons and bases section of the October 2004 SSOC, 
that private treatment reports and laboratory reports 
submitted were considered, the evidence section of the 
October 2004 SSOC lists treatment reports from A. Minno, 
M.D., and UPMC [industrial physicals] only from February 1983 
to May 2000.  As such, it is unclear whether the RO has 
considered, or fully considered, the evidence of record, 
recently received, at the time of issuance of the October 
2004 SSOC.  Hence, a remand of this matter is required for 
the RO's consideration of the evidence of record, completely, 
and for issuance of an appropriate SSOC.  38 C.F.R. § 19.31.

If the event that additional medical evidence associated with 
the claims file, pursuant to this remand, presents findings 
of rheumatoid arthritis prior to 1980, the RO should arrange 
for the veteran to undergo evaluation to definitively 
establish whether there is a medical relationship between 
current disability and service, to include in-service 
episodes of rheumatic fever, or whether such current 
disability was caused or is aggravated by service-connected 
residuals of rheumatic fever.  The Board notes that the 
evidence of record that specifically addresses these 
questions (July 2003 and July 2004 VA examiners' opinions) 
was premised on the absence of any disease manifestations for 
two decades.  See 38 U.S.C.A. § 5103A.

The veteran is hereby advised that, if an examination is 
scheduled, a failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copy(ies) of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for medical examination and an opinion, if 
appropriate) prior to adjudicating the claim on appeal.  The 
SSOC that explains the basis for the RO's determinations must 
list completely, in summary fashion, all evidence of record 
pertinent to the claim for service connection for rheumatoid 
arthritis as secondary to residuals of rheumatic fever.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain pertinent medical records 
involving treatment at the McKeesport 
Hospital during a two-week hospital stay 
in 1955 for rheumatoid arthritis.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should review such evidence.  If the 
evidence presents findings of rheumatoid 
arthritis prior to 1980, the RO should 
arrange for the veteran to undergo VA 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

After review of the veteran's in- and 
post-service medical records, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that (a) there is a medical 
relationship between the veteran's 
current rheumatoid arthritis and service; 
or (b) the veteran's current rheumatoid 
arthritis was caused or is aggravated by 
residuals of rheumatic fever.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for rheumatoid 
arthritis, to include as secondary to 
service-connected residuals of rheumatic 
fever, in light of all pertinent evidence 
and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes a complete 
listing, in summary fashion, of all 
evidence considered in connection with 
the claim on appeal, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




